Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 25, 26, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the implant includes an outer member and a band, the inner member being positioned within the outer member such that the band is positioned in a cavity of the outer member and between the inner member and the outer member, and expanding the implant within the intervertebral space comprises inserting an instrument through the outer member such that the instrument engages teeth of the inner member and rotation of the instrument translates the inner member relative to the outer member along the longitudinal axis such that the band slidably rotates within the cavity, wherein the cavity is defined by an arcuate first surface of the inner member that is positioned between second and third surfaces of the inner member, the first, second and third surfaces each defining a stop limit that restricts movement of the cap relative to the inner member.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,675,155. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a spinal implant including an inner member extending between a first end and a second end and defining a longitudinal axis, the inner member including a cavity, a cap having a top wall and a side wall extending from the top wall, the side wall including opposite inner and outer surfaces, the outer surface defining a perimeter of the cap, and a post coupled to the cap, the post having a first end movably disposed in the cavity to facilitate the dynamic engagement and an opposite second end positioned outside of the perimeter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 27, 30-32, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,691,147 to Gutlin in view of U.S. Patent No. 5,989,290 to Biedermann et al.
As to Claim 21, Gutlin discloses a method comprising inserting an implant (1) into a vertebral space and expanding the implant within the intervertebral space (Col. 1, Lines 47-67). The implant comprises an inner member (9) extending between a first end and a second end and defining a longitudinal axis (seen in Fig. 2), a cap (5) including a top wall (20) and a side wall (8) extending from the top wall (Fig. 3), the side wall including opposite inner and outer surfaces (seen in cross section of Fig. 3), the outer surface defining a perimeter of the cap (Figs. 2-4), and a post (24) coupled to the cap, the post having a first end movably disposed in a cavity (25).
As to Claim 22, Gutlin discloses a method wherein inserting the implant into the vertebral space comprises engaging the second end with an endplate of a vertebra such that a gripping surface (19, 20) of the second end penetrates the endplate (Col. 4, Lines 18-19).
As to Claim 23, Gutlin discloses a method wherein the implant includes an outer member (2), the inner member (9) being positioned within the outer member (within 3, Col. 4, Lines 25-46) and expanding the implant within the intervertebral space comprises rotating the inner member (9) relative to the outer member (Col. 4, Lines 46-67 – Col. 5, Lines 1-3).
As to Claim 24, Gutlin discloses a method wherein the implant includes an outer member (2), the inner member (9) being positioned within the outer member (within 3, Col. 4, Lines 25-46) and expanding the implant within the intervertebral space comprises inserting an instrument (described in Col. 5, Lines 4-22) through the outer member (2) such that the instrument engages teeth (23) of the inner member (9) and rotation of the instrument translates the inner member relative to the outer member along the longitudinal axis (Col. 4, Lines 46-67 – Col. 5, Lines 1-23).
As to Claim 27, Gutlin discloses a method wherein expanding the implant within the intervertebral space comprises moving the implant from a first orientation in which the cap is spaced apart from a superior vertebra to a second orientation in which the cap directly engages the superior vertebra (Col. 4, Lines 46-67 – Col. 5, Lines 1-23).
As to Claim 30, Gutlin discloses a method wherein expanding the implant within the intervertebral space comprises engaging the implant with endplates of vertebrae to secure the implant within the intervertebral space and immobilize portions of the vertebrae (Col. 4, Lines 18-19).
As to Claim 31, Gutlin discloses a method wherein the implant includes an outer member (2), the inner member (9) being positioned within the outer member (Fig. 3), and the further comprises locking the implant to prevent the inner member from translating relative to the outer member (Col. 5, Lines 27-33).
As to Claim 32, Gutlin discloses a method wherein the post is fixed (24) relative to the cap (5, Fig. 6). 
As to Claim 38, Gutlin discloses a method wherein first and second ends of the post each have a cylindrical cross-section (Figs. 5 and 6), the second end of the post having a diameter greater than a diameter of the first end of the post (greater diameter near ref. 24, Fig. 5). 
As to Claims 21-24, 27, 30-32, and 38, Gutlin discloses the claimed invention except for the inner member including a cavity, the post having an opposite second end positioned outside of the perimeter.
Biedermann disclose a method of inserting a spinal implant (Col. 1, Lines 22-45) including an inner member (1) including a cavity (within 6, Fig. 1), and a cap (10) including a post (11) having an opposite second end positioned outside of the perimeter (seen in Figs. 3, 4a-4b, Col. 2, Lines 32-39) in order to allow for engagement and locking between the inner member and cap (Col. 2, Lines 32-39). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to method of inserting a spinal implant of Gutlin with the post mechanism modifications of Biedermann in order to allow for engagement and locking between the inner member and cap.

Claims 28, 29, 33, 35-37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,691,147 to Gutlin in view of U.S. Patent No. 5,989,290 to Biedermann et al. in view of U.S. Patent Pub. No. 2010/0324687 to Melkent et al. 
As to Claims 39 and 40, Gutlin discloses a method comprising inserting an implant (1) into a vertebral space and expanding the implant within the intervertebral space (Col. 1, Lines 47-67). The implant comprises an inner member (9) extending between a first end and a second end and defining a longitudinal axis (seen in Fig. 2), a cap (5) including a top wall (20) and a side wall (8) extending from the top wall (Fig. 3), the side wall including opposite inner and outer surfaces (seen in cross section of Fig. 3), the outer surface defining a perimeter of the cap (Figs. 2-4), and a post (24) coupled to the cap, the post having a first end movably disposed in a cavity (25).
Gutlin discloses the claimed invention except for the inner member including a cavity, the post having an opposite second end positioned outside of the perimeter.
Biedermann disclose a method of inserting a spinal implant (Col. 1, Lines 22-45) including an inner member (1) including a cavity (within 6, Fig. 1), and a cap (10) including a post (11) having an opposite second end positioned outside of the perimeter (seen in Figs. 3, 4a-4b, Col. 2, Lines 32-39) in order to allow for engagement and locking between the inner member and cap (Col. 2, Lines 32-39). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to method of inserting a spinal implant of Gutlin with the post mechanism modifications of Biedermann in order to allow for engagement and locking between the inner member and cap.
As to Claims 28, 29, 33, 35-37, 39, and 40, Gutlin and Biedermann disclose the claimed invention except for wherein expanding the implant within the intervertebral space comprises engaging the top wall with a vertebra to move the cap relative to the inner member from a first orientation in which the top surface extends perpendicular to the longitudinal axis to a second orientation in which the top surface extends at an acute angle relative to the longitudinal axis, wherein expanding the implant within the intervertebral space comprises engaging the top wall with a vertebra to move the cap relative to the inner member from a first orientation in which the top surface extends at an acute angle relative to an endplate of the vertebra to a second orientation in which the top surface extends parallel to the endplate, wherein the post is monolithically formed with the cap, wherein the cap defines a first axis movable in a plurality of axial orientations relative to the longitudinal axis, wherein the top wall includes a substantially planar surface oriented transverse to the longitudinal axis and movable relative to an orientation of the tissue, wherein the planar surface is movable relative to the longitudinal axis in an angular range of substantially 0 to 20 degrees, wherein the implant is configured to facilitate two distinct degrees of freedom to allow articulation of the cap relative to the first end.
Melkent disclose a method of inserting a spinal implant (10, [0006]) wherein expanding the implant (10) within the intervertebral space (201)comprises engaging the top wall (at 42) with a vertebra to move the cap (40) relative to the inner member (32) from a first orientation in which the top surface extends perpendicular to the longitudinal axis (seen in Fig. 6) to a second orientation in which the top surface extends at an acute angle relative to the longitudinal axis (seen in Fig. 3, [0026]), wherein expanding the implant within the intervertebral space (201) comprises engaging the top wall (at 42) with a vertebra to move the cap (40) relative to the inner member from a first orientation in which the top surface extends at an acute angle relative to an endplate of the vertebra (seen in Fig. 3) to a second orientation in which the top surface extends parallel to the endplate (seen in Fig. 6, [0026), wherein the post is monolithically formed with the cap (46 integral with 41, [0029, 0031], Fig. 4), wherein the cap (40) defines a first axis movable in a plurality of axial orientations relative to the longitudinal axis (described in [0026, 0034]), wherein the top wall (at 42) includes a substantially planar surface oriented transverse to the longitudinal axis and movable relative to an orientation of the tissue (Figs. 2-3, [0026]), wherein the planar surface is movable relative to the longitudinal axis in an angular range of substantially 0 to 20 degrees [0071]. The implant (10) is configured to facilitate two distinct degrees of freedom to allow articulation of the cap (40) relative to the first end [0026, 0053, 0054, 0071] in order to allow for the implant to improve contact within an angled intervertebral space [0026]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to method of inserting a spinal implant of Gutlin and Biedermann with the cap orientation modifications of Melkent in in order to allow for the implant to improve contact within an angled intervertebral space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775